Opinion issued July 13, 2006


















In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01–05–00334–CV
__________
 
BRAYNON JOHNSON AND CATHERINE JOHNSON, Appellants
 
V.
 
TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
Appellee
 

 
 
On Appeal from the 306th District Court
Galveston County, Texas
Trial Court Cause No. 04CP0028
 

 
 
MEMORANDUM OPINION ON REHEARING

          This is an accelerated appeal from an order terminating the parental rights of
appellants, Braynon Johnson
 and Catherine Johnson, to their minor child, D.J.
 
Catherine’s counsel has filed an Anders
 brief and has informed this Court that he has
made a professional evaluation of the record and that, after his evaluation, he has
concluded that there is no reversible error in appellant’s case and no ground that can
arguably support any appeal.

          We affirm.
Background
          The Department of Family and Protective Services (“DFPS”) filed a petition
to terminate Braynon’s and Catherine’s parental rights concerning their child D.J. 
Following a bench trial, the trial court signed a decree terminating their parental
rights to the child.  The decree recited that the trial court found, by clear and
convincing evidence, that termination of the parental relationship between Braynon
and Catherine and the child was in the child’s best interest.  The decree further stated
that the trial court found, by clear and convincing evidence, that Braynon and
Catherine “ha[d] engaged in conduct or knowingly placed the child with persons who
engaged in conduct which endangers the physical or emotional well-being of the
child.”

          Catherine’s counsel has affirmed to this Court, in his brief and in a separate
filing, that he delivered a copy of the brief to Catherine at her last known address and
that he has advised Catherine of her right to obtain the record and transcript in this
case and file a pro se response.  See Sowels v. State, 45 S.W.3d 690, 693 (Tex.
App.—Waco 2001, no pet.).  Catherine has not filed a pro se response or a motion
requesting an extension of time to file a response with this Court.
          We have reviewed counsel’s brief and hold that counsel has met the briefing
requirements set forth in Anders: the brief sets forth a professional evaluation of the
record and states why there are no arguable issues to assert on appeal.  See Anders,
386 U.S. at 744, 87 S. Ct. at 1400.  We have reviewed the entire record and concur
with counsel’s evaluation concerning the sufficiency of the evidence in support of
these findings and also conclude that there are no arguable grounds for appeal.  We
affirm the trial court’s decree.
          Counsel has also filed a motion to withdraw as counsel for Catherine.  We
grant the motion to withdraw.  However, counsel still has a duty to inform Catherine
of the result of this appeal and also to inform her that she may, on her own, pursue a
petition for review in the Supreme Court of Texas.  See In re K.D., 127 S.W.3d 66,
68 n.3 (Tex. App.—Houston [1st Dist.] 2003, no pet.).
Conclusion
          We affirm the judgment of the trial court.  We have reviewed the entire record,
and we hold that there are no arguable grounds for appeal.  Accordingly, we affirm
the order of the trial court, and we grant counsel’s motion to withdraw.
 
 
 
                                                                        Evelyn V. Keyes
                                                                        Justice

Panel consists of Justices Keyes, Alcala, and Bland.